If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 27, 2020
               Plaintiff-Appellee,

v                                                                     No. 348768
                                                                      Lenawee Circuit Court
COLLEEN MARIE BERRIDGE,                                               LC No. 17-018748-FC

               Defendant-Appellant.


Before: STEPHENS, P.J., and O’BRIEN and REDFORD, JJ.

STEPHENS, P.J. (concurring in part and dissenting in part).

      I write to dissent from the majority’s determination that 25 points were properly scored for
OV 6. In reaching their conclusion they wrote:

               When pleading guilty to manslaughter, defendant admitted that she gave
       Easterday the heroin and cocaine that caused his death. The record does not
       indicate that defendant intended to kill Easterday or do him great bodily harm.
       Evidence, however, established that defendant’s delivery of the controlled
       substances created a very high risk of death or great bodily harm and that defendant
       knew that death or great bodily harm was a probable result.

OV 6 is intended to separate certain drug deliveries from others. It is an enhancing variable. The
first factor for such enhancement is, of course, that death resulted from the delivery.
Unfortunately, death arose from this delivery. However, lacking in this case is any evidence that
either provides proof that the risk of death from the controlled substance in this case created an in
fact elevated risk of death as compared to the ordinary delivery of a poisonous uncontrolled illegal
substance. This is not a case where there was evidence that there had been reports in the
community that there were drugs circulating contemporaneous with this drug buy that were laced
with tainted substances, that there had been a series of contemporaneous deaths from controlled
substances, or any other reputational or community information that would elevate this delivery
from any other delivery. Nor is there any record evidence that this defendant had particularized
knowledge that this delivery elevated the risk to the decedent from every other drug risk. Common
sense indicates that any delivery of the drugs in this case created a risk of harm and the possibility



                                                 -1-
of death. However the test here is a very high risk of death, meaning more than the risk attendant
to other deliveries or that the defendant had particularized knowledge that this delivery was more
probably than not going to lead to great bodily harm or death. The record is devoid of such proofs.
To adopt the majority’s analysis would mean that in every circumstance where death emanates
from a delivery, 25 or more points would be warranted.



                                                            /s/ Cynthia Diane Stephens




                                                -2-